El Juez Pbesidente Se. Quiñones,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
*72Acéptemelo los fundamentos de hecho de la sentencia ape-lada.
Resultando: además, qne admitido el informativo pro-puesto con las citaciones qne ordena la Ley, inclusa la del Fiscal del Distrito, declararon tres testigos, mayores de edad, propietarios y vecinos de la localidad, qne efectiva-mente les constaba y era cierto, qne Doña María Ana Sojo y del Valle había adquirido por compra á José María Eosario el solar cuyo dominio se interesaba, el veinte y seis de Julio de 1901, desde cuya fecha lo venía poseyendo quieta y pacífi-camente y sin interrupción, y que del mismo modo era cierto que el anterior dueño del solar, José María Eosario, lo había poseído, con las mismas condiciones, por espacio de más de veinte años y lo había adquirido por herencia de su madre, Juana María Eosario.
Considerando: que si bien en el escrito inicial de las in-formaciones de esta clase, debe expresarse si el promovente carece, ó no, de título de dominio escrito, como condición que requiere el artículo 395 de la Ley Hipotecaria, para que la parte promovente pueda acreditar, en su caso, su derecho de dominio, en la forma que el mismo artículo establece: esto no obstante, habiendo sido admitido el escrito promoviendo el presente informativo, sin aquél requisito, y. sin reparo al-guno, ni por parte del Tribunal, que pudo y debió, en todo caso, rechazarlo de plano, ni por el Fiscal del Distrito, que fué citado, á su debido tiempo, para la práctica de las pruebas, no procede hoy, sin gran perjuicio para la parte pro-movente, denegarse la aprobación de la información pro-puesta, después de corridos todos los trámites legales del ex-pediente, por la falta de un requisito cuya subsanación pudo el Tribunal decretar oportunamente.
Considerando \ por otra parte, que habiendo acreditado el promovente, por declaraciones de tres testigos contestes, mayores de edad, propietarios y vecinos del lugar, que entre la actual poseedora Doña María Ana Sojo y su causante, José *74María Rosario, han poseído el solar de que se trata, quieta y pacíficamente y sin interrupción, por un espacio de tiempa mayor de veinte años, con buena fe y justos títulos, existe una prueba suficiente para dictar la declaratoria de dominio que interesa la parte promovente, á los efectos de su inscripción, en el Registro de la Propiedad.
Vistos el artículo citado de la Rey Hipotecaria de esta. Isla, la Orden Judicial de 4 de Abril de 1899, y los demás, artículos aplicables del vigente Código Civil.
Fallamos: que debemos revocar y revocamos la sentencia apelada, declarando que corresponde á Doña María Ana’Sojo y del Valle el dominio del solar reseñado en el escrito de pro-moción de este informativo; disponiéndose, en su consecuen-cia, se le expida copia certificada de la presente resolución y de las demás constancias de los autos, que pidiere, para su inscripción en el Registro de la Propiedad.
Jueces concurrentes: Sres. Hernández, Figueras y Mae-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.